DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “forming portion” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “port which communicates between an interior of a vehicle cabin, and an engine compartment…”  With “,” in the middle, it looks like the limitation says port communicates with an interior of a vehicle while an engine compartment is a different limitation, and it also looks like the engine compartment is not related to the front side communication port.  Examiner recommend applicant to delete “,” so that the limitation would look like what the claim 2 has.
Claim 1 recites “a traveling engine” in line 5.  It’s not clear what a traveling engine is.  Does that mean a different structure makes the engine move while vehicle is stationary, or does that mean a mechanical device that moves the engine in the engine compartment? For examining purpose, examiner interpret that limitation is “an engine”.  Examiner recommend applicant to change this limitation to “an engine”.
Claim 2 recites “a traveling engine” in line 5.  It’s not clear what a traveling engine is.  Does that mean a different structure makes the engine move while vehicle is stationary, or does that mean a mechanical device that moves the engine in the engine compartment? For examining Examiner recommend applicant to change this limitation to “an engine”.
Claim 6 recites the limitation "the side of the front side communication port" in line 5-6.  There is insufficient antecedent basis for this limitation in the claim. Examiner recommend applicant to change this limitation to “the front side communication port” (delete the words “the side of”).
Claim 5 recites the limitation “a rear side opening that is opened toward the rear side of the interior” in lines 11-12.  Because of the word “toward”, it seems like the rear side opening is not in the rear side of the interior because that opening would face the interior if the opening opens toward the interior.  However, claim 6 recites the limitation “the rear side opening of the rear side space” in lines 11-12, and this limitation looks like the rear side opening is part of the rear side space.  Therefore the limitation of claim 5 has conflict with limitation of claim 6, and it is unclear if the rear side opening is part of the rear side space.  Examiner recommend applicant to amend limitation of claim 5 to be “a rear side opening that is opened in the rear side space” in lines 11-12 of claim 5.
Claim 7 recites the limitation "the rear side of the interior" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend limitation to “a rear side of the interior”.
Claim 7 recites the limitation "the front side exhaust door" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend limitation to “a front side exhaust door”.
the rear side" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend limitation to “a rear side”.
Claim 8 recites “the air flow from the exhaust duct” in line 16 (and subsequent line 21).  However, claim 8 also recites “the introduced air flow” in line 15.  It’s unclear if they refer to the same air flow.  Examiner interprets that the limitations in lines 16 and 21 refer back to the “the introduced air flow” in line 15.  Examiner recommend applicant to amend limitations of line 16 and 21 to “the introduced air flow”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daimon (US 6168515).
Regarding claim 2, Daimon teaches an air flow control system “used for a vehicle in which a front side communication port is provided to communicate between an interior of a vehicle cabin and an engine compartment that is located on a front side in a vehicle traveling direction with respect to the interior of the vehicle cabin and accommodates a traveling engine, the air flow control system” (This is intended use) comprising: 
an outside air introduction door (100a, fig 8) that opens or closes an outside air introduction port (col 9 lines 24-25, “100a is a device, such as the intake door 1, for varying the outside air inlet opening”) “to introduce an air flow from an outside of a vehicle cabin into the interior of the vehicle cabin” (This is intended function.  The air introduced from outside environment is capable of flowing into the interior of the vehicle cabin when door 100a opens outside air inlet opening); and
an air controller (100n, fig 8) configured to control the outside air introduction door (see fig 8) to open the outside air introduction port (by moving door 100a to an open position), and causes the air flow, “introduced from the outside of the vehicle cabin into the interior of the vehicle cabin via the outside air introduction port with travel of the vehicle” (air inherently can be introduced from outside when door 100a opens outside air port with travel of the vehicle, and the air would inherently flow to the interior of the vehicle cabin via air conditioning system), “to be blown from the interior of the vehicle cabin into the engine compartment through the front side communication port” (This is part of the intended use and the communication port is not positively recited.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Harke (US 20150151606) in view of Daimon (US 6168515).
Regarding claim 1, Harke teaches an air flow control system (fig 1) comprising:

an outside air introduction port (9, fig 1) port to introduce an air flow (air from the exterior environment of vehicle) from an outside (exterior environment of vehicle) of the vehicle cabin into the interior of the vehicle cabin;
the air flow, introduced from the outside of the vehicle cabin into the interior of the vehicle cabin via the outside air introduction port with travel of the vehicle, to be blown from the interior of the vehicle cabin into the engine compartment through the front side communication port (air flow from outside environment inherently would flow from opening 9 to the engine compartment as shown in arrows A, B, and E in embodiment of fig 2).
Harke fails to teach an outside air introduction door that opens or closes the outside air introduction port, and an air controller that is configured to control the outside air introduction door to open the outside air introduction port.
Daimon teaches an outside air introduction door (100a, fig 8) that opens or closes an outside air introduction port (col 9 lines 24-25, “100a is a device, such as the intake door 1, for varying the outside air inlet opening”), and an air controller (100n, fig 8) that is configured to control the outside air introduction door to open the outside air introduction port (see fig 8).
It would have been obvious at the time of filing to modify Harke as taught by Daimon by adding an outside air introduction door to control the amount of outside air introduced into air conditioning unit (Harke 7) according to weather condition (for example, if the outside air .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Harke (US 20150151606) in view of Daimon (US 6168515), and further in view of Smith (US 20110165830).
Regarding claim 3, Harke in view of Daimon teaches all the limitations of claim 1; wherein the air controller controls the outside air introduction door to open the outside air introduction port (See claim 1 rejection).
Harke in view of Daimon fails to teach a front side exhaust door that opens or closes the front side communication port, the air controller controls the front side exhaust door to open the front side communication port.
Smith teaches a front side exhaust door (58, fig 1) that opens or closes a front side communication port (38, fig 1), wherein the air controller (control module 60, fig 2) controls the front side exhaust door to open the front side communication port (The control module inherently can control door 58 so that door 58 can move to its open position).
It would have been obvious at the time of filing to modify Harke in view of Daimon as taught by Smith as taught by Smith by adding a controller and a front side exhaust door such that controller adjusts the amount of recirculated air existing the passenger compartment to the heat exchanger of Harke (For example, if fresh air is warm enough, a front side exhaust door can close the front side communication port so that less recirculated air would flow to the heat exchanger because warm fresh air does not need to be preheated by exhaust air from cabin.) 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Harke (US 20150151606) in view of Daimon (US 6168515), and further in view of Smith (US 20110165830).
Regarding claim 7, Harke in view of Daimon teaches all the limitations of claim 1, and the controller, the air controller controls the outside air introduction door to open the outside air introduction port (See claim 1 rejection).
Harke in view of Daimon fails to teach a rear side exhaust door configured to open or close a rear side communication port that communicates between the outside of the vehicle cabin and a rear side of the interior of the vehicle cabin in the vehicle traveling direction with respect to the front side communication port, wherein the air controller controls a front side exhaust door to open the front side communication port, and controls the rear side exhaust door to close the rear side communication port.
Smith teaches a rear side exhaust door (39, fig 1) configured to open or close a rear side communication port (opening in duct 37 that door 39 opens or closes shown in fig 1) that communicates between an outside (exterior environment of vehicle) of the vehicle cabin and a rear side (space between two row of seats 14 &16, fig 1) of the interior of the vehicle cabin ([0018] lines 1-9, “opening 37 may lead to a length of duct 45 extending into or toward rear cargo compartment 41, as shown in FIG. 1...  Rear cargo compartment 41 is ventilated so that cooling air from electric compartment 24 may be expelled from vehicle 10”.  This paragraph talks about that air is expelled to outside, therefore the door 39 communicate with outside and rear side of cabin) in the vehicle traveling direction with respect to a front side communication port (38, fig 1), wherein an air controller controls a front side exhaust door (58, fig 1) to open the 
It would have been obvious at the time of filing to modify Harke in view of Daimon as taught by Smith by adding a rear side communication port that communicate between the outside of the vehicle and a rear side of vehicle interior in order to allow air near rear seat to be exhausted quickly and help air circulation in the vehicle cabin.

Allowable Subject Matter
Claims 4-6 and 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  The prior arts of record fail to teach the limitations in those claims, which reflect the configurations shown in fig 2, 8, 9, and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6-2 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KO-WEI LIN/Examiner, Art Unit 3762